The respondent's petition for certification for appeal from the Appellate Court, 166 Conn.App. 408, 142 A.3d 290 (2016), is granted, limited to the following issues:"1. Did the Appellate Court properly determine that General Statutes § 51-183c required the habeas court to grant the petitioner's motion for recusal?"2. If the answer to the first question is in the affirmative, did the Appellate Court properly conclude that the habeas court improperly barred the petitioner from presenting new evidence on remand for purposes of proving prejudice?"